DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021; 07/27/2021; 09/02/2021; and 10/13/2021 was filed after the mailing date of the Non-Final Office Action on 07/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-8, 10-14, 17-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4, 7-8, 11-14, 17-18, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 11,15-18, and 21-23 of U.S. Patent No. 10,998,949. Although the claims at issue are not identical, they are not patentably distinct from each other because
Application # 17/074,780
Patent # 10,998,949
Claim 1: A method in a base station for receiving an indication of a precoder from a user equipment, the method comprising:
 
receiving the indication of the precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively, 
each of the first and second beam phase parameters corresponding to one of a plurality of frequency subbands; 

the first beam phase parameter taking on one of a first integer number of phase values; and 


determining the precoder based on the received indication of the precoder; and
generating the first and second beams based on the precoder.
Claim 15:  A base station for receiving an indication of a precoder from a user equipment, the method comprising: processing circuitry configured to: 
receive an indication of a precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively; 
Claim 23: wherein each of the first and second beam phase parameters correspond to a frequency subband from a plurality of frequency subbands.
Claim 15: the first beam phase parameter taking on one of a first integer number of phase values, the first integer number is 8; 
determine a precoder based on the received indication of the precoder; and 
generate the first and second beams based on the precoder.
Claim 2: The method of Claim 1, further comprising receiving the first and second integer number of phase values.
Claim 16: The base station of claim 13, further comprising receiving the first and second integer number of phase values.
Claim 3: The method of Claim 1, wherein a frequency- granularity of each beam is determined to be a multiple of a subband size.
Claim 17: The base station of claim 13, wherein a frequency-granularity of each beam is determined to be a multiple of a subband size.
Claim 4: The method of Claim 1, wherein the first and second integer number of phase values are respective numbers of 
Claim 18: The base station of claim 13, wherein the first and second integer number of phase values are respective 
Claim 7: The method of Claim 1, wherein each of the first and second beams is a kth beam, d(k), that has associated a set of complex numbers and has index pair (lk,mk), each element of the set of complex numbers being characterized by at least one complex phase shift such that: 
    PNG
    media_image1.png
    28
    336
    media_image1.png
    Greyscale
 * 
dn(k), and di(k) are an ith and nth elements of d(k), respectively; 
αi,n is a real number corresponding to the ith and nth elements of d(k); 
p and q are integers; 
beam directions Δ1,k and Δ2,k are real numbers corresponding to beams with index pair (lk,mk) that determine complex phase shifts ej2πΔ1,k and ej2πΔ2,k respectively; and 
each of the first and second beam phase parameters is a complex coefficient ck for th element of d(k) according to ckdi(k).
Claim 21: The base station of Claim 13, wherein each of the first and second beams is a kth beam, d(k), that has associated a set of complex numbers and has index pair (lk,mk), each element of the set of complex numbers being characterized by at least one complex phase shift such that: 
    PNG
    media_image1.png
    28
    336
    media_image1.png
    Greyscale
 * 
dn(k), and di(k) are an ith and nth elements of d(k), respectively; 
αi,n is a real number corresponding to the ith and nth elements of d(k); 
p and q are integers; 
beam directions Δ1,k and Δ2,k are real numbers corresponding to beams with index pair (lk,mk) that determine complex phase shifts ej2πΔ1,k and ej2πΔ2,k respectively; and 
each of the first and second beam phase parameters is a complex coefficient ck for th element of d(k) according to ckdi(k).
Claim 8: The method of Claim 1, wherein the first and second integer number of phase values are respective granularities of respective co- phasing factors for the first and second beams.
Claim 22: The base station of any one of claim 13, wherein the first and second integer number of phase values are respective granularities of respective co-phasing factors for the first and second beams.
Claim 11: A base station for receiving an indication of a precoder from a user equipment, the method comprising: processing circuitry configured to: 
receive the indication of the precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively,
 each of the first and second beam phase parameters corresponding to one of a plurality of frequency subbands; 


the second beam phase parameter taking on one of a second integer number of phase values, the second beam having a lesser power than the first beam and the second integer number of phase values being less than the first integer number of phase values; 

determine the precoder based on the received indication of the precoder; and 
generate the first and second beams based on the precoder.
Claim 15:  A base station for receiving an indication of a precoder from a user equipment, the method comprising: processing circuitry configured to: 
receive an indication of a precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively; 
Claim 23: wherein each of the first and second beam phase parameters correspond to a frequency subband from a plurality of frequency subbands.

Claim 15: the first beam phase parameter taking on one of a first integer number of phase values, the first integer number is 8; and the second beam phase parameter taking on one of a second integer number of phase values, the second integer number is 4, the second beam having a lesser power than the first beam and the second integer number of phase values being less than the first integer number of phase values; 
determine a precoder based on the received indication of the precoder; and 
generate the first and second beams based on the precoder.
Claim 12: The base station of Claim 11, further comprising receiving the first and second integer number of phase values.
Claim 16: The base station of claim 13, further comprising receiving the first and second integer number of phase values.
Claim 13: The base station of Claim 11, wherein a frequency-granularity of each beam is determined to be a multiple of a subband size.
Claim 17: The base station of claim 13, wherein a frequency-granularity of each beam is determined to be a multiple of a subband size.
Claim 14: The base station of Claim 11, wherein the first and second integer number of phase values are respective numbers of values attainable in a phase shift keyed, PSK, constellation.
Claim 18: The base station of claim 13, wherein the first and second integer number of phase values are respective numbers of values attainable in a phase shift keyed, PSK, constellation.
Claim 17: The base station of Claim 11, wherein each of the first and second beams is a kth beam, d(k), that has associated a set of complex numbers and has index pair (lk,mk), each element of the set of complex numbers being characterized by at least one complex phase shift such that: 
    PNG
    media_image1.png
    28
    336
    media_image1.png
    Greyscale
 * 
dn(k), and di(k) are an ith and nth elements of d(k), respectively; 
αi,n is a real number corresponding to the ith and nth elements of d(k); 
p and q are integers; 
beam directions Δ1,k and Δ2,k are real numbers corresponding to beams with index pair (lk,mk) that determine complex phase shifts ej2πΔ1,k and ej2πΔ2,k respectively; and 
k for d(k) used to adjust at least the phase of the ith element of d(k) according to ckdi(k).
Claim 21: The base station of Claim 13, wherein each of the first and second beams is a kth beam, d(k), that has associated a set of complex numbers and has index pair (lk,mk), each element of the set of complex numbers being characterized by at least one complex phase shift such that: 
    PNG
    media_image1.png
    28
    336
    media_image1.png
    Greyscale
 * 
dn(k), and di(k) are an ith and nth elements of d(k), respectively; 
αi,n is a real number corresponding to the ith and nth elements of d(k); 
p and q are integers; 
beam directions Δ1,k and Δ2,k are real numbers corresponding to beams with index pair (lk,mk) that determine complex j2πΔ1,k and ej2πΔ2,k respectively; and 
each of the first and second beam phase parameters is a complex coefficient ck for d(k) used to adjust at least the phase of the ith element of d(k) according to ckdi(k).
Claim 18: The base station of Claim 11, wherein the first and second integer number of phase values are respective granularities of respective co-phasing factors for the first and second beams.
Claim 22: The base station of any one of claim 13, wherein the first and second integer number of phase values are respective granularities of respective co-phasing factors for the first and second beams.
Claim 21: A method for a user equipment to transmit an indication of a precoder to a base station, the method comprising: 
determining from a codebook an indication of a precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively; 
the first beam phase parameter taking on one of a first integer number of phase values; and 

 each of the first and second beam phase parameters corresponding to one of a plurality of frequency subbands; and 

reporting the determined indication of the precoder to a base station.
Claim 1: A method for a user equipment to transmit an indication of a precoder to a base station, the method comprising: 
determining from a codebook an indication of a precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively; 
the first beam phase parameter taking on one of a first integer number of phase values, the first integer number is 8; the 


Claim 11: wherein each of the first and second beam phase parameters correspond to a frequency subband from a plurality of frequency subbands.
Claim 1: reporting the determined indication of the precoder to a base station.
Claim 22: The method of claim 21, further comprising determining the first and second integer number of phase values.
Claim 2: The method of claim 1, further comprising determining the first and second integer number of phase values, and, optionally, transmitting the first and second integer number of phase values to the base station.
Claim 23: The method of claim 21, wherein the first and second integer number of phase values are respective numbers of 
wherein the PSK constellation is 8 PSK for beams having a beam Page 7 of 15Attorney Docket No.: 1557-389PUSCONCON (P050835US04) U.S. Application No.: 17/074780 strength above a first threshold and the PSK constellation is quadrature PSK (QPSK) for beams having a beam strength below a second threshold.
Claim 4: The method of claim 1, wherein the first and second integer number of phase values are respective numbers of 
Claim 5: wherein the PSK constellation is 8 PSK for beams having a beam strength above a first threshold and the PSK constellation is quadrature PSK (QPSK) for beams having a beam strength below a second threshold.
Claim 24: The base station of Claim 21, wherein the first and second integer number of phase values are respective granularities of respective co-phasing factors for the first and second beams
Claim 8: The method of claim 1, wherein the first and second integer number of phase values are respective granularities of respective co-phasing factors for the first and second beams.


Claims 1-4, 7-8, 11-14, 17-18, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 13-16, and 19-20 of U.S. Patent No. 10,484,059. Although the claims at issue are not identical, they are not patentably distinct from each other because
Application # 17/074,780
Patent # 10,484,059
Claim 1: A method in a base station for receiving an indication of a precoder from a user equipment, the method comprising:
 

the first beam phase parameter taking on one of a first integer number of phase values; and 
the second beam phase parameter taking on one of a second integer number of phase values, the second beam having a lesser power than the first beam and the second integer number of phase values being less than the first integer number of phase values; 


determining the precoder based on the received indication of the precoder; and

Claim 13: A base station for receiving an indication of a precoder from a user equipment, the method comprising: processing circuitry configured to:




the first beam phase parameter taking on one of a first integer number of phase values; and 
the second beam phase parameter taking on one of a second integer number of phase values, the second beam having a lesser power than the first beam and the second integer number of phase values being less than the first integer number of phase values, each of the first and second beam phase parameters corresponding to a plurality of frequency subbands; 
determine a precoder based on the received indication of the precoder; and 
Claim 2: The method of Claim 1, further comprising receiving the first and second integer number of phase values.
Claim 14: The base station of claim 13, further comprising receiving the first and second integer number of phase values.
Claim 3: The method of Claim 1, wherein a frequency- granularity of each beam is determined to be a multiple of a subband size.
Claim 15: The base station of claim 13, wherein a frequency-granularity of each beam is determined to be a multiple of a subband size.
Claim 4: The method of Claim 1, wherein the first and second integer number of phase values are respective numbers of values attainable in a phase shift keyed, PSK, constellation.
Claim 16: The base station of claim 13, wherein the first and second integer number of phase values are respective numbers of values attainable in a phase shift keyed, PSK, constellation.
Claim 7: The method of Claim 1, wherein each of the first and second beams is a kth beam, d(k), that has associated a set of complex numbers and has index pair (lk,mk), each element of the set of complex numbers being characterized by at least one complex phase shift such that: 
    PNG
    media_image1.png
    28
    336
    media_image1.png
    Greyscale
 * 
n(k), and di(k) are an ith and nth elements of d(k), respectively; 
αi,n is a real number corresponding to the ith and nth elements of d(k); 
p and q are integers; 
beam directions Δ1,k and Δ2,k are real numbers corresponding to beams with index pair (lk,mk) that determine complex phase shifts ej2πΔ1,k and ej2πΔ2,k respectively; and 
each of the first and second beam phase parameters is a complex coefficient ck for d(k) used to adjust at least the phase of the ith element of d(k) according to ckdi(k).
Claim 19: The base station of Claim 13, wherein each of the first and second beams is a kth beam, d(k), that has associated a set of complex numbers and has index pair (lk,mk), each element of the set of complex numbers being characterized by at least one complex phase shift such that: 
    PNG
    media_image1.png
    28
    336
    media_image1.png
    Greyscale
 * 
dn(k), and di(k) are an ith and nth elements of d(k), respectively; 
αi,n is a real number corresponding to the ith and nth elements of d(k); 
p and q are integers; 
beam directions Δ1,k and Δ2,k are real numbers corresponding to beams with index pair (lk,mk) that determine complex phase shifts ej2πΔ1,k and ej2πΔ2,k respectively; and 
each of the first and second beam phase parameters is a complex coefficient ck for d(k) used to adjust at least the phase of the ith element of d(k) according to ckdi(k).
Claim 8: The method of Claim 1, wherein the first and second integer number of phase values are respective granularities of respective co- phasing factors for the first and second beams.
Claim 20: The base station of any one of claim 13, wherein the first and second integer number of phase values are respective granularities of respective co-phasing factors for the first and second beams.
Claim 11: A base station for receiving an indication of a precoder from a user equipment, the method comprising: processing circuitry configured to: 
receive the indication of the precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively, each of the first and second beam phase parameters corresponding to one of a plurality of frequency subbands; 
the first beam phase parameter taking on one of a first integer number of phase values; and 
the second beam phase parameter taking on one of a second integer number of phase values, the second beam having a lesser power than the first beam and the second integer number of phase values being less than the first integer number of phase values; 


determine the precoder based on the received indication of the precoder; and 
generate the first and second beams based on the precoder.
Claim 13: A base station for receiving an indication of a precoder from a user equipment, the method comprising: processing circuitry configured to:
receive an indication of a precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively; 



the first beam phase parameter taking on one of a first integer number of phase values; and 
the second beam phase parameter taking on one of a second integer number of phase values, the second beam having a lesser power than the first beam and the second integer number of phase values being less than the first integer number of phase values, each of the first and second 
determine a precoder based on the received indication of the precoder; and generate the first and second beams based on the precoder.
Claim 12: The base station of Claim 11, further comprising receiving the first and second integer number of phase values.
Claim 14: The base station of claim 13, further comprising receiving the first and second integer number of phase values.
Claim 13: The base station of Claim 11, wherein a frequency-granularity of each beam is determined to be a multiple of a subband size.
Claim 15: The base station of claim 13, wherein a frequency-granularity of each beam is determined to be a multiple of a subband size.
Claim 14: The base station of Claim 11, wherein the first and second integer number of phase values are respective numbers of values attainable in a phase shift keyed, PSK, constellation.
Claim 16: The base station of claim 13, wherein the first and second integer number of phase values are respective numbers of values attainable in a phase shift keyed, PSK, constellation.
Claim 17: The base station of Claim 11, wherein each of the first and second beams is a kth beam, d(k), that has associated a set of complex numbers and has index pair (lk,mk), each element of the set of complex 
    PNG
    media_image1.png
    28
    336
    media_image1.png
    Greyscale
 * 
dn(k), and di(k) are an ith and nth elements of d(k), respectively; 
αi,n is a real number corresponding to the ith and nth elements of d(k); 
p and q are integers; 
beam directions Δ1,k and Δ2,k are real numbers corresponding to beams with index pair (lk,mk) that determine complex phase shifts ej2πΔ1,k and ej2πΔ2,k respectively; and 
each of the first and second beam phase parameters is a complex coefficient ck for d(k) used to adjust at least the phase of the ith element of d(k) according to ckdi(k).
Claim 19: The base station of Claim 13, wherein each of the first and second beams is a kth beam, d(k), that has associated a set of complex numbers and has index pair (lk,mk), each element of the 
    PNG
    media_image1.png
    28
    336
    media_image1.png
    Greyscale
 * 
dn(k), and di(k) are an ith and nth elements of d(k), respectively; 
αi,n is a real number corresponding to the ith and nth elements of d(k); 
p and q are integers; 
beam directions Δ1,k and Δ2,k are real numbers corresponding to beams with index pair (lk,mk) that determine complex phase shifts ej2πΔ1,k and ej2πΔ2,k respectively; and 
each of the first and second beam phase parameters is a complex coefficient ck for d(k) used to adjust at least the phase of the ith element of d(k) according to ckdi(k).
Claim 18: The base station of Claim 11, wherein the first and second integer number of phase values are respective granularities 
Claim 20: The base station of any one of claim 13, wherein the first and second integer number of phase values are respective granularities of respective co-
Claim 21: A method for a user equipment to transmit an indication of a precoder to a base station, the method comprising: 
determining from a codebook an indication of a precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively; 
the first beam phase parameter taking on one of a first integer number of phase values; and 
the second beam phase parameter taking on one of a second integer number of phase values, the second beam having a lesser power than the first beam and the second integer number of phase values being less than the first integer number of phase values, each of the first and second beam phase parameters corresponding to one of a plurality of frequency subbands; and 

Claim 1: A method for a user equipment to transmit an indication of a precoder to a base station, the method comprising: 
determining from a codebook an indication of a precoder comprising a first beam phase parameter and a second beam phase parameter corresponding to a first beam and second beam, respectively; 
the first beam phase parameter taking on one of a first integer number of phase values; and 
the second beam phase parameter taking on one of a second integer number of phase values, the second beam having a lesser power than the first beam and the second integer number of phase values being less than the first integer number of phase values, each of the first and second beam phase parameters corresponding to a plurality of frequency subbands; and 

Claim 22: The method of claim 21, further comprising determining the first and second integer number of phase values.
Claim 2: The method of claim 1, further comprising determining the first and second integer number of phase values, and, optionally, transmitting the first and second integer number of phase values to the base station.
Claim 23: The method of claim 21, wherein the first and second integer number of phase values are respective numbers of values attainable in a phase shift keyed, PSK, constellation, 
wherein the PSK constellation is 8 PSK for beams having a beam Page 7 of 15Attorney Docket No.: 1557-389PUSCONCON (P050835US04) U.S. Application No.: 17/074780 strength above a first threshold and the PSK constellation is quadrature PSK (QPSK) for beams having a beam strength below a second threshold.
Claim 4: The method of claim 1, wherein the first and second integer number of phase values are respective numbers of values attainable in a phase shift keyed, PSK, constellation.
Claim 5: wherein the PSK constellation is 8 PSK for beams having a beam strength above a first threshold and the PSK constellation is quadrature PSK (QPSK) for beams having a beam strength below a second threshold.
Claim 24: The base station of Claim 21, wherein the first and second integer number of phase values are respective granularities 
Claim 8: The method of claim 1, wherein the first and second integer number of phase values are respective granularities of .


Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633